1

2

3                             UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                    ***

6    JOHN HEBBRING,                                        Case No. 3:20-cv-00171-MMD-CLB

7                                      Plaintiff,
           v.                                                         ORDER
8

9    GALDAMEZ TRUCKING, et al.,

10                             Defendants.

11

12         This case comes before the Court through Defendants Galdamez Trucking and

13   Edwin Galdamez’s petition for removal. (ECF No. 1.) The Court previously directed

14   Defendants to show cause as to why this action should not be remanded for lack of

15   subject matter jurisdiction because it was unclear the amount in controversy requirement

16   was satisfied (the “OSC”). (ECF No. 4.) Defendants responded to the OSC with, in

17   pertinent part, a declaration from Defendants’ counsel stating that Plaintiff’s last

18   settlement demand was $900,000. (ECF No. 11 at 2.) The Court finds Defendants’

19   response to the OSC sufficient.

20         DATED THIS 6th day of April 2020.

21

22
                                                    MIRANDA M. DU
23                                                  CHIEF UNITED STATES DISTRICT JUDGE

24

25

26
27

28
